
	
		II
		110th CONGRESS
		1st Session
		S. 29
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To clarify the tax treatment of certain payments made to
		  homeowners by the Louisiana Recovery Authority and the Mississippi Development
		  Authority.
	
	
		1.Clarification of tax
			 treatment of certain payments made to homeowners by the Louisiana Recovery
			 Authority and the Mississippi Development AuthorityFor purposes of the Internal Revenue Code of
			 1986, if a taxpayer—
			(1)receives any
			 amount during the taxable year from the Louisiana Recovery Authority or the
			 Mississippi Development Authority for the repair or reconstruction of such
			 taxpayer's primary residence due to damage sustained as the result of
			 hurricanes occurring during 2005, and
			(2)in any preceding
			 taxable year claimed a casualty loss deduction under section 165 of such Code
			 with respect to such damage,
			such amount
			 shall be disregarded in determining the allowable portion of such casualty loss
			 deduction and so much of such amount as does not exceed such casualty loss
			 deduction shall be disregarded in determining the taxpayer's basis in such
			 residence.
